Banke, Judge.
The appellant and her husband were convicted of the armed robbery of the assistant manager of a motel. She contends on appeal that the evidence did not support the verdict.
The assistant manager testified that the two defendants entered the office and inquired about a room and that, after filling out a registration card, the appellant pulled a gun out of her purse and announced a holdup. About $200 was taken. The assistant manager positively identified the appellant and her husband, and also the weapon and registration card, both of which were received into evidence. The police obtained the weapon from the appellant at her apartment six days after the robbery. Appellant’s testimony in her own behalf was that her husband forced her to participate in the robbery by threatening to kill her and her children unless she took part. Portions of appellant’s testimony which tended to show her as a reluctant participant were contradicted by the testimony of the assistant manager of the motel. Held:
The credibility of the witnesses and the weight to be accorded their testimony rests with the trier of fact. State v. Smith, 134 Ga. App. 602 (215 SE2d 345) (1975). The trial court submitted appellant’s defense of coercion to the jury on a proper charge, and the *272jury rejected it. We have carefully reviewed the entire record and find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Payne v. State, 151 Ga. App. 165, 166 (259 SE2d 168) (1979).
Submitted October 8, 1980
Decided October 28, 1980.
Myra Dixon, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Thomas W. Thrash, Jr., Assistant District Attorneys, for appellee.

Judgment affirmed.


McMurray, P. J., and Smith J., concur.